Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 10 EXECUTION COPY PURCHASE AND SALE AGREEMENT between SN Power Peru Holding S.R.L. as Purchaser and PSEG Americas Ltd. as Seller Dated as of September 17, 2007 This Table of Contents is not part of the Agreement to which it is attached but is inserted for convenience only. TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 2 Section 1.01. Definitions 2 Section 1.02. Certain Principles of Interpretation 12 ARTICLE II SALE OF INTERESTS AND CLOSING 12 Section 2.01. Purchase and Sale 12 Section 2.02. Purchase Price 12 Section 2.03. &Closing 12 Section 2.04. Enterprise Value; Calculation of Purchase Price 13 Section 2.05. Post-Closing Adjustment to Purchase Price 13 Section 2.06. No Dissolution of AenP 15 Section 2.07. Capital Gain Tax 15 Section 2.08. Further Assurances; Post-Closing Cooperation; Updating Schedules 15 ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER 16 Section 3.01. Legal Existence 16 Section 3.02. Authority 17 Section 3.03. No Conflicts 17 Section 3.04. Governmental or Regulatory Approvals and Filings 19 Section 3.05. Capitalization 19 Section 3.06. Legal Proceedings 20 Section 3.07. Title to Property 20 Section 3.08. Electroandes Contracts 21 Section 3.09. Taxes 21 Section 3.10. Employee Matters 22 Section 3.11. Insurance 22 Section 3.12. Environmental Matters 22 Section 3.13. Financial Statements and Condition 23 Section 3.14. No Material Adverse Effect 23 Section 3.15. Compliance with Laws 23 Section 3.16. Brokers 23 Section 3.17. Disclosure Documents 23 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER 24 Section 4.01. Legal Existence 24 Section 4.02. Authority 24 i Section 4.03. No Conflicts 24 Section 4.04. Governmental or Regulatory Approvals 25 Section 4.05. Legal Proceedings 25 Section 4.06. Investment Representations 25 Section 4.07. Brokers 25 Section 4.08. Due Diligence Investigation 25 Section 4.09. Financing 25 ARTICLE V COVENANTS OF SELLER 26 Section 5.01. Investigation by Purchaser 26 Section 5.02. Conduct of Business 26 Section 5.03. Certain Restrictions 26 Section 5.04. Governmental or Regulatory Approvals 27 Section 5.05. Fulfillment of Conditions 27 Section 5.06. Further Assurances 27 ARTICLE VI COVENANTS OF PURCHASER 28 Section 6.01. Governmental or Regulatory Approvals 28 Section 6.02. Fulfillment of Conditions 28 Section 6.03. Further Assurances 28 Section 6.04. Source of Funds 29 Section 6.05. No Trading 29 ARTICLE VII CONDITIONS TO OBLIGATIONS OF PURCHASER 29 Section 7.01. Representations and Warranties 29 Section 7.02. Performance 30 Section 7.03. Certificates and Documents 30 Section 7.04. Orders and Laws 30 Section 7.05. Governmental or Regulatory Approvals 30 Section 7.06. Resignations 30 ARTICLE VIII CONDITIONS TO OBLIGATIONS OF SELLER 30 Section 8.01. Representations and Warranties 30 Section 8.02. Performance 30 Section 8.03. Officers Certificates 30 Section 8.04. Orders and Laws 30 Section 8.05. Governmental or Regulatory Approvals 31 Section 8.06. Third Party Consents 31 Section 8.07. Government Lists Findings 31 Section 8.08. AenP Transfer 31 ii ARTICLE IX SURVIVAL; DISCLAIMER; NON-RECOURSE; INDEMNITY; TRANSFER TAXES 31 Section 9.01. Survival and Damage Limitations 31 Section 9.02. Disclaimer 31 Section 9.03. Non-Recourse 32 Section 9.04. Purchasers Indemnity 32 Section 9.05. Indemnification by Seller 32 Section 9.06. Limits on Indemnification 33 Section 9.07. Notice of Loss; Third Party Claims 34 Section 9.08. Remedies 35 Section 9.09. Tax Matters 35 Section 9.10. Transfer Taxes 35 Section 9.11. Tax Indemnities 35 Section 9.12. Tax Refunds and Tax Benefits 36 Section 9.13. Contests 37 Section 9.14. Preparation of Tax Returns 38 Section 9.15. Tax Cooperation and Exchange of Information 38 Section 9.16. Tax Covenants 39 Section 9.17. Tax Treatment 39 Section 9.18. Other Sources 39 ARTICLE X TERMINATION 40 Section 10.01. Termination 40 Section 10.02. Effect of Termination 40 ARTICLE XI MISCELLANEOUS 41 Section 11.01. Entire Agreement 41 Section 11.02. Expenses 41 Section 11.03. Confidentiality 41 Section 11.04. Announcements 42 Section 11.05. No Waiver 42 Section 11.06. Amendments 42 Section 11.07. Addresses for Notices 42 Section 11.08. Necessary Funds; Purchaser Parent Guaranty 44 Section 11.09. Seller Parent Guaranty 45 Section 11.10. Captions 46 Section 11.11. Assignment 46 Section 11.12. Counterparts 46 Section 11.13. Governing Law 46 Section 11.14. Consent to Jurisdiction 46 Section 11.15. Waiver of Jury Trial 47 Section 11.16. Time 47 Section 11.17. Markings 47 iii EXHIBITS EXHIBIT A Working Capital EXHIBIT B Bill of Sale EXHIBIT C AenP Transfer of Interest to Purchaser EXHIBIT D Officers Certificate of Seller EXHIBIT E Officers Certificate of Purchaser SCHEDULES SCHEDULE A SELLERS DISCLOSURE SCHEDULE Section 3.01(b) TEC Section 3.03 No Conflicts Section 3.04 Governmental or Regulatory Approvals and Filings Section 3.06 Legal Proceedings Section 3.08 Electroandes Contracts Section 3.09 Taxes Section 3.10(b) Employee Matters Section 3.12 Environmental Matters Section 8.06 Third Party Consents SCHEDULE B PURCHASERS DISCLOSURE SCHEDULE iv PURCHASE AND SALE AGREEMENT This PURCHASE AND SALE AGREEMENT is made as of September 17, 2007 (this Agreement) by and among: (a) SN Power Peru Holding S.R.L., a Peruvian sociedad de responsabilidad limitada (Purchaser); (b) solely for purposes of Section 11.08, Statkraft Norfund Power Invest AS, a company incorporated under the laws of Norway and the indirect parent of Purchaser (Purchaser Parent); (c) PSEG Americas Ltd., a Bermuda company (Seller); (d) solely for purposes of Section 11.09, PSEG Global L.L.C., a New Jersey limited liability company (Seller Parent); (e) Transamerica Energy Company, a Cayman Islands company (TEC); and (f) solely for the purposes of Sections 2.07 and 9.04, Electroandes S.A., a Peruvian sociedad anonima. WITNESSETH: WHEREAS, the Government of Peru desired to privatize the four hydroelectric facilities of Empresa Minera del Centro del Perú S.A. (CENTROMIN) which were owned and operated by CENTROMINs subsidiary Empresa de Electrícidad de los Andes S.A., a Peruvian sociedad anonima (Original Electroandes); WHEREAS, Inversiones Elegia S.R.L. (IES) was formed on February 15, 2001 to bid to acquire Original Electroandes from CENTROMIN; WHEREAS, on December 11, 2001, IES and CENTROMIN entered into a contract (the Privatization Agreement) pursuant to which IES would acquire 99.6744% of Original Electroandes from CENTROMIN (the balance of ownership being acquired by employees of Original Electroandes) and IES would make certain investments in Original Electroandes; WHEREAS, in connection with the Privatization Agreement, on December 11, 2001, IES executed a Juridical Stability Agreement with the Government of Peru, as recipient of an equity investment of the
